DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/22 has been entered.
 
Response to Amendment
This office action is in response to amendment filed on 6/10/22.  Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Legg et al. (WO 2012/019362) in view of XIE et al. (US 2022/0060952).
Regarding claim 1, Legg teaches a method performed by a terminal (UE) in a mobile communication system, the method comprising:
detecting a radio link failure (RLF) and starting a first timer (T311) (UE detects RLF and starts T311 timer) [page 4, lines 27-32; page 16, lines 15-17];
entering an idle state in case that the first timer expires, the first timer configured to expire if the terminal does not find any suitable cell connectable with the terminal during running of the first timer (UE drops to idle if it is unable to do cell selection before T311 expiry) [page 16, lines 15-17]; and
transmitting, to a first cell (eNB to which the UE connects from idle state) in which the terminal is able to transition  the idle state to a connected state , an RLF report message (RLF indication message carrying a RLF report) (UE transmits RLF Report to eNB to which the UE connects from idle state) [page 16, lines 24-27; page 17, lines 18-21].
Legg does not explicitly teach that the RLF report message includes information on at least one fulfilled condition for triggering a conditional handover (CHO).  In an analogous prior art reference, Xie teaches a RLF report message (RLF report) [paragraphs 302, 320] includes information on at least one fulfilled condition (the HO event) for triggering a conditional handover (CHO) (terminal reports relevant information of CHO including the HO event that triggered the CHO) [paragraphs 360, 282].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Legg to allow the RLF report message to include information on at least one fulfilled condition for triggering a conditional handover (CHO), as taught by Xie, in order to help the system configure reasonable CHO parameters.
Regarding claim 2, Legg teaches the method of claim 1, wherein the RLF report message further includes a cell identifier of a primary cell in which the RLF is detected (cell where RLF took place) [page 17, lines 18-21].
Regarding claim 3, Legg teaches the method of claim 1, wherein the first timer is T311 [page 16, lines 15-17].
Regarding claim 4, Legg teaches the method of claim 1, further comprising:
in case that the terminal finds a second cell that satisfies a cell selection criteria (strongest cell that the UE can detect) before the first timer expires, attempting radio connection reestablishment (RRC re-establishment) to the second cell and starting a second timer (T301) (UE attempts a RRC re-establishment to the strongest cell it can detect and starts T301) [Legg; page 3, lines 20-27; page 16, lines 15-19; Huawei; pages 1-2, Section 2.2].
Regarding claim 5, Legg teaches the method of claim 4, further comprising:
entering the idle state, in case that the radio connection reestablishment to the second cell is not completed before the second timer expires (UE drops to idle if cell selection cannot be completed and T301 expires) [Legg; page 16, lines 15-19; Huawei; pages 1-2, Section 2.2].
Regarding claim 6, Legg teaches the method of claim 4, wherein the second timer is T301 [Legg; page 16, line 19; Huawei; pages 1-2, Section 2.2].
Regarding claim 7, Xie teaches the method of claim 1, wherein the RLF report message further includes identifier (ID) list information (target cell identity) of at least one candidate target cell for the CHO [paragraphs 360, 254].
Regarding claim 8, Legg teaches a method performed by a base station (eNB) in a mobile communication system, the method comprising:
performing radio connection establishment with a terminal (UE) (eNB has radio connection with UE before handover) [page 1, lines 23-28; page 5, lines 3-4, 19-24]; and
receiving a radio link failure (RLF) report message from the terminal (eNB receives RLF report from UE) [page 5, lines 19-24; page 16, lines 6-8], 
wherein a first timer (T311) in the terminal is starts in response to an RLF detection of the terminal (UE detects RLF and starts T311 timer) [page 4, lines 27-32; page 16, lines 15-17], 
wherein the first timer is configured to expire if the terminal does not find any suitable cell connectable with the terminal during the first timer running (UE drops to idle if it is unable to do cell selection before T311 expiry) [page 16, lines 15-17].
Examiner note:  although addressed in the above rejection, the limitation recited “wherein a first timer in the terminal is starts in response to an RLF detection of the terminal, wherein the first timer is configured to expire if the terminal does not find any suitable cell connectable with the terminal during the first timer running” is not given any patentable weight because it recites non-functional descriptive subject matter that is not functionally or structurally related to the base station which the claim is directed to.
Legg does not explicitly teach that the RLF report message includes information on at least one fulfilled condition for triggering a conditional handover (CHO).  In an analogous prior art reference, Xie teaches a base station (network side) [paragraph 318] receives a RLF report message (RLF report) [paragraphs 302, 320] that includes information on at least one fulfilled condition (the HO event) for triggering a conditional handover (CHO) (terminal reports relevant information of CHO including the HO event that triggered the CHO) [paragraphs 360, 282].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Legg to allow the RLF report message received by the base station to include information on at least one fulfilled condition for triggering a conditional handover (CHO), as taught by Xie, in order to help the system configure reasonable CHO parameters.
Claims 9, 12, and 19 recite similar subject matter as claim 2 and are therefore rejected on the same basis.
Claims 10, 17, and 20 recite similar subject matter as claim 7 and are therefore rejected on the same basis.
Claim 11 recites similar subject matter as claim 1 and is therefore rejected on the same basis.
Claim 13 recites similar subject matter as claim 3 and is therefore rejected on the same basis.
Claim 14 recites similar subject matter as claim 4 and is therefore rejected on the same basis.
Claim 15 recites similar subject matter as claim 5 and is therefore rejected on the same basis.
Claim 16 recites similar subject matter as claim 6 and is therefore rejected on the same basis.
Claim 18 recites similar subject matter as claim 8 and is therefore rejected on the same basis.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647